DETAILED ACTION
This action is pursuant to the claims filed on 04/11/2022. Claims 21-40 are pending. A final action on the merits of claims 21-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 29, 30, 32, 33, 40 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kurzweil (U.S. PGPub No. 2008/0287769).
Regarding claim 21, Kurzweil teaches a bra (see figs 8) comprising: a first front portion having a medial end and a lateral end opposite the medial end (Figs 8, first front portion interpreted as left cup of bra with medial and lateral ends opposite one another); and a second front portion having a medial end and a lateral end opposite the medial end (Figs 8, second front portion interpreted as right cup of bra with medial and lateral ends opposite one another), the medial end of the second front portion coupled to the medial end of the first front portion (Fig 8, first and second cups connected at their medial ends to each other); a first side wing coupled with the lateral end of the first front portion (Fig 8 side strap 22b extending from left cup), wherein at least a portion of the first side wing comprises a module wing structure (Fig 8, sensor assembly 122b interpreted as a module wing structure; sensor assembly 122b can be mounted to the first side wing to allow for physiological monitoring or side assembly 122b can be unmounted to provide just a bra (i.e., modular));  a second side wing coupled with the lateral end of the second front portion (Fig 8 side strap 22a extending from right cup); and a device for measurement of a physiological signal from a body of a user wearing said bra secured to the module wing structure (Fig 8 sensor 30b secured to sensor assembly 122b), wherein the module wing structure is located entirely on the first side wing (sensor assembly 122b is located entirely on the first side wing 22b).
Regarding claim 29, Kurzweil further teaches wherein said bra is one of a daily worn bra or leisure bra ([0008 and 0013], device is designed as a standard daily bra to be worn at any time).
Regarding claim 30, Kurzweil further teaches the physiological signal from the body of the user is an electric signal ([0013]) and wherein the electric signal is at least one of an electrocardiogram signal for heart rate detection, bioimpedance, or an electro dermal activity signal ([0013]).
Regarding claim 32, Kurzweil teaches a bra (see figs 8) comprising: a first front portion having a medial end and a lateral end opposite the medial end (Figs 8, first front portion interpreted as left cup of bra with medial and lateral ends opposite one another); and a second front portion having a medial end and a lateral end opposite the medial end (Figs 8, second front portion interpreted as right cup of bra with medial and lateral ends opposite one another), the medial end of the second front portion coupled to the medial end of the first front portion (Fig 8, first and second cups connected at their medial ends to each other); a first side wing coupled with the lateral end of the first front portion (Fig 8 strap 22b and sensor assembly 122b coupled to left cup interpreted as first side wing), wherein at least a portion of the first side wing comprises a module wing structure (sensor assembly 122b and strap 22b interpreted as module wing structure; sensor assembly 122b can be mounted to the strap 22b to allow for physiological monitoring or side assembly 122b can be unmounted to provide just a bra (i.e., sensor assembly 122b and strap 22b define module wing structure));  a second side wing coupled with the lateral end of the second front portion (Fig 8 side strap 22a extending from right cup); and a device for measurement of a physiological signal from a body of a user wearing said bra secured to the module wing structure (Fig 8 sensor 30b secured to sensor assembly 122b), wherein the module wing structure is located entirely on the first side wing (sensor assembly 122b and strap 22b is located entirely on the first side wing); wherein said module wing structure forms at least a major portion of the first side wing of the bra (Fig 8 strap 22b and sensor assembly 122b form entire first side wing of the bra).
Regarding claim 33, Kurzweil teaches A method for manufacturing a bra (see figs 8) comprising: providing a first front portion having a medial end and a lateral end opposite the medial end (Figs 8, first front portion interpreted as left cup of bra with medial and lateral ends opposite one another) and a second front portion having a medial end and a lateral end opposite the medial end (Figs 8, second front portion interpreted as right cup of bra with medial and lateral ends opposite one another) and a first side wing (Fig 8 side strap 22b extending from left cup) and a second side wing (Fig 8 side strap 221 extending from right cup), coupling the first side wing with the lateral end of the first front portion and the second side wing with the lateral end of the second front portion (see Fig 8, side straps 22a and 22b coupled with respective lateral ends of first and second front portions); providing a device for measuring a physiological signal from a body of a user wearing said bra (Fig 8 sensor 30b); and securing said device to a module wing structure (sensor assembly 122b comprising sensor 30b), wherein at least a portion of the first side wing comprises the module wing structure and wherein the module wing structure is located entirely on the first side wing (sensor assembly 122b located entirely on strap 22b; strap 22b comprises sensor assembly 122b).
Regarding claim 40, Kurzweil teaches A method for manufacturing a bra (see figs 8) comprising: providing a first front portion having a medial end and a lateral end opposite the medial end (Figs 8, first front portion interpreted as left cup of bra with medial and lateral ends opposite one another) and a second front portion having a medial end and a lateral end opposite the medial end (Figs 8, second front portion interpreted as right cup of bra with medial and lateral ends opposite one another) and a first side wing (Fig 8 side strap 22b and sensor assembly 122b interpreted as first side wing of bra of Fig 8) and a second side wing (Fig 8 side strap 221 extending from right cup), coupling the first side wing with the lateral end of the first front portion and the second side wing with the lateral end of the second front portion (see Fig 8, side straps 22a and 22b coupled with respective lateral ends of first and second front portions); providing a device for measuring a physiological signal from a body of a user wearing said bra (Fig 8 sensor 30b); and securing said device to a module wing structure (sensor assembly 122b and strap 22b interpreted as module wing structure wherein a sensor 30b is secured thereto; sensor assembly 122b can be mounted to the strap 22b to allow for physiological monitoring or side assembly 122b can be unmounted to provide just a bra (i.e., sensor assembly 122b and strap 22b define module wing structure)), wherein at least a portion of the first side wing comprises the module wing structure and wherein the module wing structure is located entirely on the first side wing (sensor assembly 122b and strap 22b define first side wing comprising the module wing structure, thus the entire module wing structure is located entirely on the first side wing); wherein said module wing structure forms the first side wing of the bra in its entirety (Fig 8 strap 22b and sensor assembly 122b form entire first side wing of the bra).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 22, 25-28, 31, and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil in view of Begriche (U.S. PGPub No. 2018/0249767).
Regarding claim 22, Kurzweil teaches the device of claim 21 as stated above.
Kurzweil fails to teach wherein the device comprises at least two electrodes where said at least two electrodes are secured to the first side wing
In related prior art, Begriche teaches a similar bra (see Fig 2a-b) wherein a similar device for measuring physiological signals comprises at least two electrodes (Figs 2a-2h and 3 and [0091]; electrode array 230 comprises two electrodes and is functionally used as a single electrode or lead for an ECG). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor secured to the first side wing of Kurzweil in view of Begriche to incorporate at least two sensors secured to the first side wing to arrive at the device of claim 22. Doing so would advantageously provide the device for measurement of physiological signals with an electrode array to more reliably capture ECG signals of a user as taught by Begriche ([0083, 0091]).
Regarding claims 23-24, in view of the combination of claim 22 above. Kurzweil further teaches wherein said module wing structure is integrated to said bra as said first side wing (Fig 8 sensor assembly 122b integrated into first side wing 22b).
Begriche further teaches where said at least two electrodes and leads and connectors (connectors 240 and conductive pathways 220); said leads being arranged to couple said at least two electrodes and said connectors electrically to each other (Figs 2a-h, connectors 240 and pathways 220 fucntion to couple electrode array 230 to each other and to interface of connector 240 [0088]), wherein said connectors and said leads are secured to said first side wing (Fig 2a, electrode array and connectors 240 described above are located on similar first side wing of chest band of bra). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module wing structure of Kurzweil in view of Begriche to incorporate the electrode array comprising the connectors and leads such that at least two electrodes and corresponding connectors and leads are arranged to the first side wing to arrive at the device of claims 23-24. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known ECG electrode configuration (Kurzweil, Fig 5, electrodes 30a, 30b on respective first and second wings) for another well-known electrode configuration (Begriche Fig 2a and 3, electrode arrays 230) to yield the predictable result of a sensing garment capable of acquiring ECG signals from a user when wearing the bra.
Regarding claim 25, in view of the combination of claim 22 above, Kurzweil/Begriche further teach wherein said at least two electrodes are secured to said module wing structure (Fig 8, sensor assembly 122b; Begriche disclosing use of electrode arrays as a ‘single’ ECG electrode as combined in claim 22 above) and wherein said module wing structure is integrated to said bra as said first side wing (Fig 8, sensor assembly 122b is attached to strap 22b such that the sensing assembly 122b is integrated into the bra as at least a portion the first side wing of the bra 22b).
Regarding claim 26, in view of the combination of claim 22 above, Kurzweil further teaches wherein said at least two electrodes are one of a dry or wet moistened electrode ([0070] disclosing use of hydrogels (i.e., wet moistened electrodes)).
Regarding claim 27, in view of the combination of claim 21 above, Kurzweil further teaches a processing unit, transmitter, and power source (Fig 3/5 [0034-0035], electronics module 50 contains processor 58, battery, and transmitter). 
Kurzweil fails to explicitly teach wherein said processing unit, transmitter, and power source are arranged into the first side wing. 
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the electronics module of Kurzweil in view of Begriche to provide the processing unit, transmitter, and power source into said first side wing to arrive at the device of claim 27, since applicant has not disclosed that the location of said electronics solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the processor, transmitter, and power source arranged in the front body portion as taught by Kurzweil, or any other location of the bra. 
Regarding claim 28, in view of the combination of claim 27 above, Kurzweil further teaches and wherein said module wing structure is integrated to said bra as said first side wing (Fig 8, sensor assembly 122b is attached to strap 22b such that the sensing assembly 122b is integrated into the bra as at least a portion the first side wing of the bra 22b).
Kurzweil fails to teach wherein said processing unit, transmitter, and power source is secured to the module wing structure.
Begriche further teaches a similar processing unit, transmitter, and power source ([0088] and Fig 2a, connector 240 receiving transmitter or measurement device) secured to the module wing structure, and wherein said module wing structure is integrated to said bra as said first side wing (fig 2a, connector 240 secured and integrated to similar first side wing of bra). It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the electronics module of Kurzweil in view of Begriche to provide the processing unit, transmitter, and power source secured to said module wing structure to arrive at the device of claim 28, since applicant has not disclosed that the location of said electronics solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the processor, transmitter, and power source arranged or secured in the front body portion as taught by Kurzweil, or any other location of the bra. 
Regarding claim 31, in view of the combination of claim 21 above, Begriche further teaches wherein the bra further contains a strain gauge ([0112] strain sensor on chest band of bra). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Kurzweil in view of Begriche to incorporate a strain gauge into the module to arrive at the device of claim 31. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the bra with the ability to detect a wearer’s movement or respiration ([0112]).
Regarding claim 34, in view of the combination of claim 33 above, 
Kurzweil fails to teach wherein the device comprises at least two electrodes providing said at least two electrodes to the first side wing.
In related prior art, Begriche teaches a similar bra (see figs 2-3) wherein a similar measuring device is at least two electrodes (Fig 2a and 3 disclose a plurality of electrode arrays 230; specifically electrode array (unlabeled) directly located next to connectors 240 as disclosed in [0091] and shown in dashed lines comprises at least two electrodes) where said at least two electrodes are provided to the first side wing (Fig 2a, electrode array described above is located on similar first side wing of chest band of bra extending around the bra as shown in fig 3; [0083] “electrode array” defined as “a plurality of individual electrodes in any configuration…”). Begriche further teaches wherein a negative electrode is between a positive electrode and the first front portion of the bra (Fig 28a and [0134], positive electrode 1 and negative electrode 2, electrode 1 is between electrode 2 and first front portion). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Kurzweil in view of Begriche to incorporate the plurality of electrode arrays such that the at least two electrodes are provided to the first side wing. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known ECG electrode configuration (Kurzweil, Fig 5, electrodes 30a, 30b on respective first and second wings) for another well-known electrode configuration (Begriche Fig 2a and 3, electrode arrays 230) to yield the predictable result of a sensing garment capable of acquiring ECG signals from a user when wearing the bra.
Kurzweil/Begriche discloses substantially all the limitations of the claim(s) except wherein a positive electrode is between a negative electrode and the first front portion of the bra.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the positive electrode between the negative electrode and the first front portion of the bra, since applicant has not disclosed that the claimed orientation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the negative electrode between the positive electrode and the first front portion as the absolute voltage difference between the positive and negative electrodes would remain the same ([0134]). 
Regarding claims 35-36, in view of the combination of claim 34 above. Kurzweil further teaches wherein said module wing structure forms said first side wing (Fig 8 sensor assembly 122b integrated into first side wing 22b such that it forms at least a portion of said first side wing).
Begriche further teaches providing at least two electrodes and leads and connectors (connectors 240 and conductive pathways 220); coupling said at least wo electrodes and said connectors by said leads so that said connectors and said leads are secured to said module wing structure (Figs 2a-h, connectors 240 and pathways 220 function to couple electrode array 230 to each other and to interface of connector 240 [0088]), integrating said module wing structure to said bra as said first side wing (Fig 2a, electrode array and connectors 240 described above are located on similar first side wing of chest band of bra). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module wing structure of Kurzweil in view of Begriche to incorporate the electrode array comprising the connectors and leads into the module wing structure of Kurzweil such that at least two electrodes and corresponding connectors and leads are arranged to the first side wing to arrive at the method of claims 35-36. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known ECG electrode configuration (Kurzweil, Fig 5, electrodes 30a, 30b on respective first and second wings) for another well-known electrode configuration (Begriche Fig 2a and 3, electrode arrays 230 [0083]) to yield the predictable result of a sensing garment capable of acquiring ECG signals from a user when wearing the bra.
Regarding claim 37 in view of the combination of claim 36 above, Kurzweil further teaches securing a processing unit, transmitter, and power source to the bra (Fig 3/5 [0034-0035], electronics module 50 contains processor 58, battery, and transmitter). 
Kurzweil fails to explicitly teach wherein said processing unit, transmitter, and power source are secured to said module wing structure. 
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the electronics module of Kurzweil in view of Begriche to provide the processing unit, transmitter, and power source into said first side wing to arrive at the method of claim 37, since applicant has not disclosed that the location of said electronics solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the processor, transmitter, and power source arranged in the front body portion as taught by Kurzweil, or any other location of the bra. 
Regarding claim 38, in view of the combination of claim 33 above, Kurzweil further teaches said module wing structure forming said first side wing (Fig 8, sensor assembly 122b is attached to strap 22b such that the sensing assembly 122b forms at least a portion the first side wing 22b of the bra).
Kurzweil fails to teach providing said processing unit, transmitter, and power source to the module wing structure.
Begriche further teaches a similar processing unit, transmitter, and power source ([0088] and Fig 2a, connector 240 receiving transmitter or measurement device) provided to the module wing structure, and wherein said module wing structure is integrated to said bra as said first side wing (fig 2a, connector 240 secured and integrated to similar first side wing of bra). It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the electronics module of Kurzweil in view of Begriche to provide the processing unit, transmitter, and power source secured to said module wing structure to arrive at the method of claim 38, since applicant has not disclosed that the location of said electronics solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the processor, transmitter, and power source arranged or secured in the front body portion as taught by Kurzweil, or any other location of the bra. 
Regarding claim 39, in view of the combination of claim 33 above, Kurzweil further teaches integrating said module wing structure to said bra as said first side wing (Fig 8 sensor assembly 122b integrated into first side wing 22b such that it forms at least a portion of said first side wing).
Kurzweil fails to teach wherein the device comprises at least two electrodes.
In related prior art, Begriche teaches a similar bra (see figs 2-3) wherein a similar measuring device is at least two electrodes (Fig 2a and 3 disclose a plurality of electrode arrays 230; specifically electrode array (unlabeled) directly located next to connectors 240 as disclosed in [0091] and shown in dashed lines comprises at least two electrodes) where said at least two electrodes are provided to the first side wing (Fig 2a, electrode array described above is located on similar first side wing of chest band of bra extending around the bra as shown in fig 3; [0083] “electrode array” defined as “a plurality of individual electrodes in any configuration…”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Kurzweil in view of Begriche to incorporate the plurality of electrode arrays such that the at least two electrodes are provided to the first side wing. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known ECG electrode configuration (Kurzweil, Fig 5, electrodes 30a, 30b on respective first and second wings) for another well-known electrode configuration (Begriche Fig 2a and 3, electrode arrays 230) to yield the predictable result of a sensing garment capable of acquiring ECG signals from a user when wearing the bra.
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. The above rejection(s) of record rely upon a new interpretation and embodiment of the Kurzweil reference. Specifically, figure 8 of Kurzweil discloses a sensor assembly 122b attached to a strap 22b. Regarding claims 21-31 and 33-39, the sensor assembly 122b of figure 8 of Kurzweil is interpreted as a module wing structure located entirely on the first side wing (22b) of the bra. Regarding claims 32 and 40, the sensor assembly 122b and strap 22b are interpreted as a module wing structure defining an entirety of the first side wing of the bra. 
The applicant’s newly recited limitations of “a first side wing coupled with the lateral end of the first front portion, wherein at least a portion of the first side wing comprises a module wing structure … wherein the module wing structure is located entirely on the first side wing” recited in claim 21 and similar limitations in claim 33 are interpreted under their broadest reasonable interpretations. In the instant case, terms such as “a first side wing” and “a module wing structure” are structurally broad terms that allow for interpretations of the prior art above to read upon the claims. As such, for the reasons stated above, these arguments and amendments do not overcome the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794